Exhibit UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION AOL Separation On November 16, 2009, Time Warner Inc., a Delaware corporation (“Time Warner” or the “Company”), and AOL Inc., a Delaware corporation (“AOL”), entered into a separation and distribution agreement (the “Separation Agreement”) for the purpose of legally and structurally separating AOL from Time Warner (the “AOL Separation”). Pursuant to the Separation Agreement, (i) Time Warner and AOL completed certain internal restructuring transactions and effected certain transfers of assets and assumed certain liabilities such that substantially all of the assets and liabilities relating to the AOL business were transferred to and assumed by AOL and (ii) effective as of 11:59 p.m. on December 9, 2009 (the “Distribution Date”), Time Warner distributed all of the issued and outstanding shares of common stock, par value $0.01 per share, of AOL to Time Warner’s stockholders of record as of 5:00 p.m. on November 27, 2009 as a pro rata dividend in a spin-off. After the Distribution Date, Time Warner does not beneficially own any shares of AOL common stock and, following such date, will no longer consolidate AOL’s financial results, and the historical financial results of AOL will be reflected in the Company’s consolidated financial statements as discontinued operations. Pro Forma Information The accompanying unaudited pro forma consolidated balance sheet of Time Warner as of September 30, 2009 is presented as if the AOL Separation had occurred on September 30, 2009. The accompanying unaudited pro forma consolidated statements of operations of Time Warner for the years ended December 31, 2008, 2007 and 2006 and for the nine months ended September 30, 2009 are presented as if the AOL Separation had occurred on January1, 2006. On March 13, 2009, in connection with the legal and structural separation of Time Warner Cable Inc. (“TWC”) from Time Warner that was completed on March 12, 2009 (the “TWC Separation”), the Company filed with the Securities and Exchange Commission a Current Report on Form 8-K (the “March 2009 Form 8-K”) that included as an exhibit an unaudited pro forma balance sheet of Time Warner as of December 31, 2008 and unaudited pro forma consolidated statements of operations for the years ended December 31, 2008, 2007 and 2006, which unaudited pro forma consolidated statements of operations are incorporated by reference herein. The unaudited pro forma consolidated financial statements included in the March 2009 Form 8-K gave effect to the TWC Separation, Time Warner’s receipt of its pro rata portion of a special cash dividend paid by TWC to its stockholders in connection with the TWC Separation, and the March 27, 2009 one-for-three reverse stock split of the Company’s common stock (the “Reverse Stock Split”). The amounts presented under the column heading “Adjusted Time Warner” in the accompanying unaudited pro forma consolidated statements of operations of Time Warner for the years ended December 31, 2008, 2007 and 2006, give effect to the TWC Separation and the Reverse Stock Split as if they had occurred on January 1, 2006. Also, the amounts presented under this column heading have been recast to reflect the adoption, on January 1, 2009, of accounting guidance related to (i)the accounting for noncontrolling interests and (ii)the accounting for share-based payment awards that are considered participating securities and their impact on earnings per share. The accompanying unaudited pro forma consolidated financial information is presented based on information available, is intended for informational purposes only and is not necessarily indicative of and does not purport to represent the financial condition or operating results that would have actually occurred had the AOL Separation occurred as described, nor is it necessarily indicative of Time Warner’s future financial condition or operating results. In addition, the accompanying unaudited pro forma consolidated financial information does not reflect actions that may be undertaken by management after the AOL Separation. The accompanying unaudited pro forma consolidated financial information should be read in conjunction with the notes thereto and “Management’s Discussion and Analysis of Results of Operations and Financial Condition” and the Company’s consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008, and the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. In connection with the AOL Separation, and as provided for in the Company’s equity plans, the number of stock options, restricted stock units and target performance stock units outstanding at the effective date of the AOL Separation and the exercise prices of such stock options will be adjusted to maintain the fair value of these awards. The changes in the number of equity awards and the exercise prices will be determined by comparing the fair value of such awards immediately prior to the AOL Separation to the fair value of such awards immediately after the AOL Separation. The modifications to the outstanding equity awards will be made pursuant to existing antidilution provisions in the Company’s equity plans and such modifications will not result in any additional compensation expense. No adjustment for such modifications has been reflected in the accompanying unaudited pro forma consolidated statements of operations. Time Warner’s independent registered public accounting firm has not examined, reviewed, compiled or applied agreed upon procedures to the unaudited pro forma consolidated historical financial information presented herein and, accordingly, assumes no responsibility for it. The following is a brief description of the amounts recorded under each of the column headings in the accompanying unaudited pro forma consolidated balance sheet and the unaudited pro forma consolidated statements of operations: Historical Time Warner This column reflects Time Warner’s historical financial position as of September 30, 2009 and historical operating results for the nine months ended September 30, 2009, prior to any adjustment for the AOL Separation and the pro forma adjustments described under the heading “Other Adjustments” below. Adjusted Time Warner This column reflects Time Warner’s pro forma operating results for the years ended December 31, 2008, 2007 and 2006, after giving effect to the TWC Separation and Reverse Stock Split, and prior to any adjustment for the AOL Separation and the pro forma adjustments described under the heading “Other Adjustments” below. Also, the amounts presented under this column heading have been recast to reflect the adoption, on January 1, 2009, of accounting guidance related to (i)the accounting for noncontrolling interests and (ii)the accounting for share-based payment awards that are considered participating securities and their impact on earnings per share. For additional information regarding the amounts reflected under this column heading, see the unaudited pro forma consolidated statements of operations included as an exhibit to the March 2009 Form 8-K, which are incorporated by reference herein. AOL Separation This column reflects AOL’s historical financial position as of September 30, 2009 and its historical operating results for the years ended December 31, 2008, 2007 and 2006, and the nine months ended September 30, 2009. Other Adjustments This column represents pro forma adjustments for transactions between Time Warner and AOL that were previously eliminated in consolidation or that arise as a direct result of the AOL Separation, but are reflected in the Company’s consolidated financial position and results of operations upon the completion of the AOL Separation. These adjustments are more fully described in the notes to the accompanying unaudited pro forma consolidated financial information. 2 TIME WARNER INC. PRO FORMA CONSOLIDATED BALANCE SHEET September 30, 2009 (Unaudited) (millions) Historical AOL Other Pro Forma Time Warner Separation Adjustments Time Warner ASSETS Current assets Cash and equivalents $ 7,126 $ 77 $ (23 ) (a) $ 7,026 Receivables, less allowances 4,833 399 7 (b) 4,441 Inventories 1,892 - - 1,892 Deferred income taxes 704 60 - 644 Prepaid expenses and other current assets 697 30 - 667 Total current assets 15,252 566 (16 ) 14,670 Noncurrent inventories and film costs 5,658 - - 5,658 Investments, including available-for-sale securities 1,174 9 - 1,165 Property, plant and equipment, net 4,691 716 - 3,975 Intangible assets subject to amortization, net 3,470 267 - 3,203 Intangible assets not subject to amortization 7,831 - - 7,831 Goodwill 31,978 2,177 - 29,801 Other assets 1,212 21 - 1,191 Total assets $ 71,266 $ 3,756 $ (16 ) $ 67,494 LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued liabilities $ 8,084 $ 480 $ 6 (b) $ 7,610 Deferred revenue 970 129 - 841 Debt due within one year 2,090 31 - 2,059 Current liabilities of discontinued operations 2 - - 2 Total current liabilities 11,146 640 6 10,512 Long-term debt 15,410 42 - 15,368 Deferred income taxes 1,447 (217 ) - 1,664 Deferred revenue 269 - - 269 Other noncurrent liabilities 6,506 93 - 6,413 Equity Time Warner common stock 16 - - 16 Paid-in-capital 161,483 3,485 (22 ) (a),(b) 157,976 Treasury stock, at cost (26,535 ) - - (26,535 ) Accumulated other comprehensive income (loss), net (1,047 ) (288 ) - (759 ) Accumulated deficit (97,775 ) - - (97,775 ) Total Time Warner Inc. shareholders’ equity 36,142 3,197 (22 ) 32,923 Noncontrolling interests 346 1 - 345 Total equity 36,488 3,198 (22 ) 33,268 Total liabilities and equity $ 71,266 $ 3,756 $ (16 ) $ 67,494 See accompanying notes to pro forma consolidated financial information. 3 TIME WARNER INC. PRO
